Case 3:19-cv-00415-NJR Document 108 Filed 05/03/21 Page 1 of 1 Page ID #1650



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS                        )
(a.k.a. CRISTIAN NOEL IGLESIAS),                 )
                                                 )
                      Plaintiff,                 )       Case No. 19-cv-00415-RJN
                                                 )
       v.                                        )
                                                 )
IAN CONNORS, et al.,                             )
                                                 )
                      Defendant.                 )


                                   CERTIFICATE OF SERVICE

       I, Frank A. Battaglia, certify that a true and correct copy of Plaintiffs’ Reply to Defendants’

Opposition to Plaintiff’s Motion for a Preliminary Injunction was electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record in the above-captioned case.



Dated: May 3, 2021                                            /s/ Frank A. Battaglia
                                                              Frank A. Battaglia
